PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,296,664
Issue Date: March 29, 2016
Application No. 14/239,481
Filed: February 18, 2014
Attorney Docket No. 6460-0103PUS1
:
:
:                        NOTICE     
:
:



This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 17, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby REJECTED.

As stated in 37 CFR 1.28(c), if status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon: compliance with the separate submission and itemization requirements of paragraphs (c)(1) and (c)(2) of this section, and the deficiency payment requirement of paragraph (c)(2)(ii) of this section: 

(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information:
 
(A) Each particular type of fee that was erroneously paid as a small entity, ( e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;
 
(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates; 

(C) The deficiency owed amount (for each fee erroneously paid); and
 
(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.
 

The Office received a Notification of Loss of Entitlement of small entity on July 03, 2017. This notification was accepted by the Office on September 25, 2019. 

On September 26, 2019 applicant submitted a letter to the Office as a miscellaneous document along with authorization to charge applicants deposit account $800. This document was incorrectly labeled and therefore was not directed to the petitions office for processing. 

On September 26, 2020, applicant refiled the letter of September 26, 2019 as a petition for review by the Office of Petitions. On December 22, 2020 the authorized $800 fee was placed under a holding code under applicant’s account pending deficiency request approval. On February 17, 2021, Applicants petition request was reviewed and rejected for failing to comply with the itemization requirements listed above.

On March 17, 2021, applicant submitted a renewed request stating that the petition decision was erroneously issued, and no subsequent response is required.

The renewed request does not fully comply with the itemization requirements of (A), as listed above. Applicant has failed to include the current fee amount for a non-small entity in the requests for fee deficiency submitted on September 26, 2019 and September 26, 2020. The current fee schedule has since changed. Applicant should refer to the fee schedule in effect on September 26, 2019 when citing the current fee amount for a non-small entity maintenance fee. Applicants $800 fee authorized on September 26, 2019 will remain under a holding code in applicants account until the deficiency request is approved. Thus, applicant should submit a proper itemization in compliance with 37 CFR 1.28(c) that includes requirements (A), (B), (C), and (D) above. 

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(c)(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619. 




/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)